Carroll, J.
The employee was injured on November 7, 1919, *43while in the employment of the Beacon Oil Company. He was paid compensation and later went to work for the city of Everett; after working for the city for a few days there was a recurrence of the hernia which had resulted from the injury received at fhe Beacon Oil Company. The insurer asked for the ruling that “The work undertaken by the employee for the city of Everett, which work resulted in producing a recurrence of the hernia after operation, was an intervening efficient cause while working for a new employer and the disability resulting does not entitle the employee to compensation from the Travelers Insurance Company, the insurer of the original employer.” ' This request was denied. The Industrial Accident Board found that the cause of the employee’s disability was directly traceable to the original injury and that “ the injury, if he received one while working for the city of Everett, was not sufficient to break the causal connection between the original injury and the recurrence of the hernia.” The employee testified, that he was asked by the insurer “to go and try to work.” He secured employment from the city shovelling snow from the sidewalks, and was in pain all the time during the five days he worked but tried to remain on the job as long as he could; on the last day of his employment about five o’clock in the afternoon he felt pain in his left groin; that it was the same pain he felt all day except that it was a little more intense at that time. There was in addition medical testimony indicating a recurrence of the hernia; that the employee was in a weakened condition; and that the tissues had not thoroughly knitted after the first operation and the rupture came out while he was working for the city.
There was no question in the case that the employee suffered a rupture while in the employ of the Beacon Oil Company; and if there was a return of the hernia while in the employ of another it was a question of fact on all the evidence for the Industrial Accident Board to determine whether this condition had a causal relation to the original injury. There was evidence to warrant this finding and the employee was properly awarded compensation against the insurer of the original employer. See Hartnett v. Tripp, 231 Mass. 382; Clayton v. Holyoke Street Railway, 236 Mass. 359; Wilder v. General Motor Cycle Sales Co. 232 Mass. 305.

Decree affirmed.